Citation Nr: 0312781	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  02-07 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for asthma.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
October 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which determined that new and material 
evidence sufficient to reopen the veteran's previously-denied 
claim for service connection for asthma had not been 
received, and denied his claim for this benefit.  The veteran 
filed a timely appeal to this adverse determination.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.  In a December 1946 rating decision, the RO originally 
denied the appellant's claim for service connection for 
asthma; this decision was confirmed and continued by the RO 
in a June 1947 rating decision.

3.  The June 1947 rating decision was not timely appealed by 
the appellant, and became final.

4.  The evidence received since the time of the RO's June 
1947 decision is of such significance that it must be 
considered in order to fairly decide the merits of the 
appellant's claim.





CONCLUSIONS OF LAW

1.  The June 1947 RO rating decision which denied service 
connection for asthma is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 U.S.C.A. §§ 3.104(a), 20.302, 20.1103 (2002).

2.  The evidence received since the June 1947 RO rating 
decision is new and material, and the claim for this benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. § 3.156(a) (2002).

3.  The veteran's asthma was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

It appears that VA has generally complied with these 
requirements in this case.  However, in light of the Board's 
instant decision, which constitutes a full grant of benefits 
sought by the veteran on appeal, the Board finds that a full 
and detailed analysis of VA's compliance with these new 
requirements is not needed, as the veteran could derive no 
potential benefit from any additional development or notice.

As an initial procedural matter, the Board notes that the 
VCAA, described above, also amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA 
adjudication purposes.  However, the changes to this 
regulation are effective prospectively only for claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  As the veteran's claim was filed in June 2001, 
which is before that date, the former provisions of 38 C.F.R. 
§ 3.156(a) are for application in this case.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).

In a December 1946 rating decision, the RO initially denied 
the veteran's claim for asthma and hay fever, apparently on 
the basis that these disorders preexisted service and were 
not aggravated therein.  The only evidence considered at the 
time of this decision consisted of the veteran's service 
medical records.  The veteran did not appeal this decision.

In June 1947, the RO received a statement from the veteran's 
private treating physician, dated in May 1947.  In this 
statement, the examiner reported that he had treated the 
veteran in April 1947, at which time he reported having been 
discharged from the military due to bronchial asthma.  The 
veteran reported having experienced several short attacks 
similar to those in service since being discharged.  
Following an examination, the examiner rendered a diagnosis 
of chronic sinusitis and possible bronchial asthma, possibly 
secondary to the chronic sinusitis.  The RO considered this 
new evidence and, in a decision dated in June 1947, again 
denied the veteran's claim.  

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in June 1947.  However, no 
appeal was filed within one year of notification of the June 
1947 denial; therefore, the decision became final based on 
the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§  3.104, 20.302, 20.1103 (2002).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's duty 
to assist a veteran in developing the facts pertinent to his 
claim (see Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)), the Board determines 
that a two-step process must be followed in addressing 
attempts to reopen a previously denied claim.  The first of 
these steps is to determine whether the evidence added to the 
record is new and material.  According to the relevant VA 
regulation, "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final June 1947 
decision includes outpatient treatment notes dated from May 
to October 2000 from Michael I. Fuchs, M.D., the veteran's 
private treating physician.  These records show current 
treatment for respiratory problems, and several diagnoses of 
asthma.  The date of onset of this disorder was not 
addressed.

Also of record is the report of a VA pulmonary examination 
conducted in February 2002.  At that time, the veteran 
reported a history of asthma, manifested by wheezing and 
shortness of breath, and itchy, watery eyes and aggravated 
asthma during the summer.  The examiner opined that, based on 
his review of the veteran's claims file, there was no new 
evidence to suggest that the veteran's disorder was 
aggravated during his time in service.  The examiner noted 
that the veteran had an allergic component to his respiratory 
problems, which caused some secondary bronchospasm or 
reactive airway symptoms.  He concluded that "This was per 
the records evident prior to his service.  There is no 
evidence that he has aggravation of it during his service and 
it really has minimal functional impact."  The veteran 
underwent pulmonary function test (PFT) in association with 
this examination, the results of which showed moderate 
obstruction with air trapping, marked bronchodilator 
response, normal arterial blood gases, markedly reduced 
(severe) diffusion, and possible fixed upper airway 
obstruction.

The veteran also submitted a statement from Dr. Fuchs, dated 
in January 2003, in which he offered the following opinion:

[The veteran] is a patient of mine.  I 
have taken care of him for many years and 
he has a known history of asthma for that 
time and previous.  He has had several 
exacerbations under my care.  It is well 
known that during his experience with the 
armed services in the mid 1940s through 
February of 1946 he was placed in a 
situation of a quite humid and cold 
environment which is likely to have 
aggravated his asthma on multiple 
occasions.  It is well known that 
patients who have chronic allergic asthma 
do have problems when they go from one 
environment to another such as dry to 
damp.  This is likely to have caused 
significant problems with his asthmatic 
symptoms during his services 
participation.  It is highly likely that 
his asthma was aggravated upon initiation 
of his entry into the armed services 
because of these environmental changes.

In January 2003, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  At that 
time, he again stated that his asthma started in service, and 
that he never suffered from asthma at any time prior to entry 
onto active duty.  He reported that he was treated "off and 
on" since discharge for his asthma, but that he had had 
chronic respiratory problems ever since service.

The Board finds that these records bear directly and 
substantially upon the specific matter under consideration, 
are neither cumulative nor redundant, and in connection with 
evidence previously assembled are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, the claim for service connection for 
asthma is reopened.

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review of 
the merits of the veteran's claim at this time.  In Bernard 
v. Brown, 4 Vet. App. 384 (1994), the United States Court of 
Appeals for Veterans Claims (Court) held that before the 
Board can address a question that has not been decided by the 
RO, it must determine whether the veteran has been given 
adequate notice of the need to submit evidence or argument on 
that question, and an opportunity to address the question at 
a hearing, and, if not, whether the veteran is prejudiced 
thereby.  In the instant case, the Board finds that the 
veteran will not be prejudiced by proceeding to adjudicate 
this issue on a de novo basis.  The Board observes that the 
RO issued a Statement of the Case in April 2002, at which 
time the veteran was notified off all applicable laws and 
regulations pertaining to service connection, including those 
provisions relating to direct service connection, aggravation 
of a preservice disability, the burden of proof, reasonable 
doubt, and VA's duty to assist.  In addition, the veteran has 
been given multiple opportunities to submit evidence and 
argument on the merits of the issue, which he has done, and 
the RO has fully addressed these arguments.  Furthermore, at 
the time of the veteran's January 2003 hearing, detailed 
above, the veteran testified extensively regarding the merits 
of his claim that his asthma disorder should be service 
connected.  Under these circumstances, the Board may proceed 
to adjudicate this claim without prejudice to the veteran.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2002). Regulations also provide 
that a preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); C.F.R. § 3.306(a) (2002).  In 
deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober,  126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evidence relevant to the veteran's claim for service 
connection for asthma includes his service medical records.  
At the time of the veteran's examination at service entrance, 
conducted in February 1946, the veteran was not noted to be 
suffering from a respiratory disorder, and his "lungs, 
including x-rays, if made," were found to be "negative" 
for any abnormality.

On August 7, 1947, the veteran presented to a base hospital 
with complaints of nasal discharge, congestion, itching, 
swelling and draining of the eyes for the past 11/2 weeks.  He 
indicated that he had had skin tests done one year earlier 
but did not know what he was sensitive to.  He reported a 
history of allergies in the family, including the fact that 
his mother suffered from hay fever and asthma.  The examiner 
rendered a diagnosis of hay fever which was giving the 
veteran considerable difficulty.  The examiner stated that 
the veteran would be scheduled for skin testing.

On August 13, 1946, the veteran was admitted to a base 
hospital.  At the time of an allergy examination on August 
14, 1946, it was noted that the veteran had undergone the 
recommended skin testing and had shown significant reactions 
to several plant pollens.  The examiner stated that it was 
not considered feasible to desensitize the veteran to all of 
these pollens, given the lateness of the season.  The veteran 
reported that he had experienced one wheezing attack since 
his last visit to the clinic.  The examiner rendered 
diagnoses of hay fever and asthma, probably on the same 
allergic basis.

At the time of hospital discharge on August 25, 1946, an 
abbreviated clinical record indicated that at the time of 
admission on August 13, 1946, the veteran had reported a 10-
day history of itching in his eyes, a running nose, and 
sneezing.  The examiner noted that "He, himself states that 
he has never had a previous asthmatic attacks [sic] nor has 
he recalled having hay fever."  Progress notes during this 
period of hospitalization showed that the veteran was 
periodically symptomatic during his hospitalization, 
including "2 mild attacks of asthma."  The examiner opined 
that the veteran probably had asthma and hay fever on an 
allergic basis, "especially in view of his family history."  
A final summary at the time of discharge noted that the 
veteran gave a family history of allergies, in that his 
mother had severe asthma and hay fever.  The veteran 
indicated that his family had been forced to move to Arizona 
from the East due to the severity of his mother's illness.  
The veteran reported that he had been skin tested 
approximately two years earlier, at which time he was told 
that he was sensitive to ragweed.  However, the examiner also 
noted that "This is the first time that he has ever had any 
symptoms of either hay fever or asthma."  Final discharge 
diagnoses of asthma, bronchial, cause allergic, mild, and hay 
fever, moderate, sensitive to ragweed, giant ragweed, 
ambrosia, artemesia, gramin, and Russian thistle were 
rendered.

The veteran's Certificate of Disability for Discharge, 
completed by a Board of Medical Officers in September 1946, 
shows that the veteran was determined to be unfit for 
military service because of asthma, bronchial, mild, 
manifested by sensitivity to multiple allergens, and hay 
fever, moderate, manifested by sensitivity to multiple 
allergens.  This document indicated that both disorders 
"EPTS" [existed prior to service] and were not aggravated 
by service.  The veteran was then discharged on October 1, 
1946.

Unless there is clear and unmistakable evidence to the 
contrary, the VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his or her entrance into 
service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. 
§ 3.304 (2002).  The presumption of sound condition provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  This presumption attaches 
only where there has been an induction examination in which 
the later-complained-of disability was not detected.  Where a 
report of service entrance examination is not of record, the 
Board must accord the veteran the presumption of soundness at 
service entry, absent clear and unmistakable evidence to the 
contrary.  

In this case, the Board finds that asthma was not "noted" 
at service entrance, and that the presumption of soundness 
applies.  The pertinent VA regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports." 38 C.F.R. § 3.304(b).  In 
this case, the medical examination at service entrance was 
negative for any evidence of asthma, hay fever, or any other 
respiratory disorder.

The Board has considered whether there exists clear and 
unmistakable evidence which demonstrates that the claimed 
injury or disease existed before acceptance and enrollment to 
rebut this presumption.  However, in this case, the Board 
finds no evidence which constitutes clear and unmistakable 
evidence to rebut this presumption.  While the veteran's 
Certificate of Disability for Discharge stated that the 
veteran's allergic asthma (and hay fever) existed prior to 
service, no medical evidence or supporting rationale were 
offered for this determination.  Based on a review of the 
information contained in the veteran's service medical 
records, it appears that the only bases that the Board of 
Medical Officers could have adopted in making this 
determination include the fact that the veteran was 
"predisposed" to asthma based on his positive family 
history, and the fact that the veteran reported that he had 
undergone a skin test prior to service, and "recalled" 
being told by the doctor that he was sensitive to ragweed.  
However, neither fact rises to the high standard of "clear 
and unmistakable evidence" that the veteran was actually 
suffering from asthma prior to service.  On the contrary, the 
veteran specifically denied on multiple occasions ever having 
experienced any symptoms whatsoever of asthma before service.  
Furthermore, regarding the veteran's report that he recalled 
being told by a doctor that he tested positive for ragweed 
sensitivity, relevant caselaw has held that the connection 
between what a physician said and the veteran's account of 
what he purportedly said, filtered as it is through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute competent medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
In any case, the Board observes that, as a layperson, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as a medical diagnosis involving a 
disability not perceptible to a lay party.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Since asthma involves an 
internal pulmonary process, it is not perceptible to a lay 
party.  As a result, the veteran's statements do not 
constitute clear and unmistakable evidence overcoming the 
regulatory presumption of soundness as regards asthma, and 
the presumption applies to his claim.  38 C.F.R. § 3.304.

Therefore, the Board's analysis must turn to the question of 
whether the veteran currently suffers from asthma, and, if 
so, whether this disorder began in or is otherwise due to his 
military service.  In this regard, the Board finds that there 
is ample evidence that the veteran currently suffers from 
asthma contained in the current private and VA medical 
records.  In addition, the Board finds that the January 2003 
statement by Dr. Fuchs and the credible hearing testimony by 
the veteran serve to establish that the veteran suffers from 
a chronic allergic asthmatic disorder which had its onset at 
the time of the veteran's documented initial inservice asthma 
attack.  Therefore, the Board finds that service connection 
for asthma is warranted in this case.


ORDER

Service connection for asthma is granted.



	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

